                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


JESSICA PEREZ, INDIVIDUALLY AND                §
AS NEXT FRIEND OF KH AND MH,                   §
MINOR CHILDREN;                                §                 SA-19-CV-00375-XR
              Plaintiff,                       §
                                               §
v.                                             §
                                               §
ALVIN BOECKEN, JIM BALLARD,                    §
            Defendants.



                                           ORDER

       Before the Court is Defendants’ appeal and objections to the October 10, 2019 order of

Magistrate Judge Elizabeth C. Chestney. The Court has considered Defendants’ Statement of

Appeal and Objections (ECF No. 27), the response of non-party movants Foundation Bariatric

Hospital of San Antonio, L.L.C. d/b/a Foundation Surgical Hospital of San Antonio and Alamo

Neurosurgical Institute, P.A. (ECF No. 28), and Defendants’ Reply (ECF No. 32). For the

reasons stated below, the Court AFFIRMS the Magistrate Judge’s Order.

                                      BACKGROUND

       This case is brought by Plaintiff Jessica Perez, on her own behalf and on behalf of her

minor children, against Defendants for damages arising from a motor-vehicle collision between

Plaintiff and a commercial vehicle driven by Defendant Boecken in the course of his

employment with Defendant Ballard.      Plaintiff’s claimed damages include past and future

reasonable and necessary medical care and expenses related to injuries caused by the collision.

Among various medical providers, Plaintiff sought treatment for her alleged injuries with Alamo

Neurosurgical Institute (“Alamo”) and Foundation Surgical Hospital of San Antonio



                                              1
(“Foundation”), non-parties in the case sub judice. Defendants sought discovery from the non-

party movants of:

   (a) Any and all contracts regarding negotiated or reduced rates for services provided to

       Jessica Perez, including those with Aetna, United Healthcare, First Care, Blue Cross Blue

       Shield, Medicare, and Medicaid from 10/19/17 to present.

   (b) Any Annual Cost Report you are required to provide to a Medicare Administrative

       Contractor, as a Medicare certified institutional provider for the years 2013, 2014, 2015,

       2016, and 2017.

Defendants also asked the non-party movants to “state their Medicare reimbursement rates for

any medical services performed for Jessica Perez…from 10/19/17 to the present, including but

not limited to epidural steroid injections, x-rays, CT scans, laboratory tests and emergency room

services.”

       The non-party movants moved to quash these requests, while Defendants moved to

compel responses to the same. Magistrate Judge Chestney granted the non-party movants’

Motion to Quash and denied Defendants’ Motion to Compel. Defendants now appeal Magistrate

Judge Chestney’s Order.

                                          ANALYSIS

       The standard of review for pre-trial matters decided by a Magistrate Judge and appealed

to the District Court is found in Rule 72 of the Federal Rules of Civil Procedure. FED. R. CIV. P.

72(a). Rule 72 provides in part: “The district judge to whom the case is assigned shall consider

such objections and shall modify or set aside any portion of the magistrate judge’s order found to

be clearly erroneous or contrary to law.” Id.; see also 28 U.S.C. § 636(b)(1)(A) (“A judge of the




                                                2
court may reconsider any pretrial matter ... where it has been shown that the magistrate judge’s

order is clearly erroneous or contrary to law.”)

       Defendants argue Magistrate Judge Chestney’s Order was clearly erroneous and contrary

to established law for three reasons: (1) the information sought from the non-party movants is

relevant and discoverable under North Cypress; (2) the requested discovery is proportional to the

needs of this case; (3) the non-party movants failed to establish the requested information is a

trade secret. The Court disagrees.

       First, this Court finds no reason to set aside Magistrate Judge Chestney’s holding that the

discovery sought did not meet the relevance or proportionality standards. Defendants failed to

convince Magistrate Judge Chestney to extend North Cypress beyond its holding, and they have

failed to convince this Court that Magistrate Judge Chestney’s declination to do so is clear error

or contrary to law.

       North Cypress was a case between an uninsured patient and a hospital over the

reasonableness of a hospital lien. In re North Cypress Med. Ctr. Operating Co., 559 S.W.3d 128

(Tex. 2018). There, the uninsured patient-plaintiff, who bore the burden of challenging the

reasonableness of the lien, sought discovery from the hospital-defendant of the amounts the

hospital accepts from other patients for the same services rendered to the plaintiff. Id. at 134–37.

The Texas Supreme Court reasoned that because of the Texas hospital-lien statute at issue, a

central issue in the case would be “what a reasonable and regular rate would be” for the services

rendered to the plaintiff. Id. at 133. Thus, the amounts the hospital-defendant accepted from

other patients for the same services rendered to the plaintiff were relevant and therefore

discoverable. Id. at 137.




                                                   3
         That case is entirely distinguishable from a case, like the present one before this Court,

based on personal injury incurred by a plaintiff and caused by a defendant, where the plaintiff

bears the burden of proving the reasonableness of her damages, and where defendant seeks

substantial discovery from a non-party based on reimbursement rates and charges wholly

unrelated to the plaintiff. Plaintiff here is an uninsured patient. Defendants seek information

from the non-party movants about rates they have charged other people for the same services

rendered to Plaintiff—not other people who, like Plaintiff, are uninsured, but other people

covered by Medicare, Medicaid, and a host of other private insurers.

         “[T]he amount actually paid or incurred by or on behalf of” Plaintiff is evidence that is

relevant to Plaintiff’s claimed damages for reasonable and necessary medical care and expenses.

TEX. CIV. PRAC. & REM. CODE § 41.0105. The non-party movants do not object to providing

Plaintiff’s medical records and billing records.     The discovery sought here relates to rates

charged to patients other than Plaintiff, which, as Magistrate Judge Chestney noted, “has no

bearing” on what Plaintiff owes her medical providers and is irrelevant. Other courts in other

cases may have found this information relevant and discoverable. But unless and until the Texas

Supreme Court or the Fifth Circuit extends the holding of North Cypress to cases such as this

one, Magistrate Judge Chestney’s ruling was not in error or contrary to established law.

         Finally, this Court does not find Magistrate Judge Chestney’s holding that Foundation

had established trade secret privilege clearly erroneous or contrary to established law. But even

if this Court did find error in that holding, any error is harmless because the discovery sought is

rightfully quashed upon the finding that it fails to meet the relevance and proportionality

standards. This basis alone is sufficient for the Court to affirm Magistrate Judge Chestney’s

Order.



                                                 4
       Defendants also request in their appeal the opportunity to conduct oral argument. The

Court DENIES this request. Oral argument was already held before Magistrate Judge Chestney,

and this Court finds no reason to repeat substantially the same arguments presented before the

Magistrate Judge.

       It is therefore ORDERED that the October 10, 2019 Order of Magistrate Judge Chestney

is AFFIRMED.

       It is so ORDERED.

       SIGNED this 8th day of January, 2020.




                                    XAVIER RODRIGUEZ
                                    UNITED STATES DISTRICT JUDGE




                                               5
